    Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 1 of 9 PAGEID #: 604



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

      v.                                      Case No. 2:14-cr-164

Charles J. Gudger

                               OPINION AND ORDER
      Defendant was convicted of one count of failure to register as
a sex offender in violation of 18 U.S.C. §2250.                      By judgment
entered on January 21, 2015, he was sentenced to a term of
incarceration of 18 months, to be followed by a 5-year term of
supervised release. Defendant began his term of supervised release
on May 9, 2016.       On October 10, 2019, the probation officer filed
a   revocation      petition    based    on    defendant’s     May    23,    2019,
misdemeanor conviction for domestic violence in the Municipal Court
of Franklin County, Ohio, and his September 10, 2019, arrest for
domestic violence and assault.          On June 1, 2020, defendant entered
a plea of guilty to felony domestic violence in the Common Pleas
Court of Franklin County, Ohio.            He was sentenced to 180 days in
jail, with a time-served credit of 180 days.                  The court held a
final supervised release revocation hearing on October 2, 2020.
Defendant’s supervised release was revoked, and he was sentenced to
a term of incarceration of 11 months, to be followed by a new 2-
year term of supervised release.           His projected release date from
the institution is September 3, 2021.
      On November 22, 2020, defendant, who is now 62 years old,
submitted a request for compassionate release to the warden,
claiming that he was immune compromised due to his treatment for
breast cancer, and that he had was told in August of 2020 that he
had a life expectancy of 11 months.             Doc. 71, Ex. 1.       The warden
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 2 of 9 PAGEID #: 605



denied     defendant’s     request    for     a    reduction,      concluding      that
defendant’s medical conditions did not meet the requirements for a
terminal illness and that the risk of COVID-19 did not warrant his
early release.      Doc. 71, Ex. 2.
      On    December      16,   2020,     defendant       filed     a    motion     for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018, arguing that he should be
released because he has terminal breast cancer.                         Doc. 69.    On
January     20,   2021,    counsel      filed      a   supplemental      motion     for
compassionate release on defendant’s behalf.                    Doc. 71.     Counsel
argued that defendant is at enhanced risk from COVID-19 due to: his
history of breast cancer, including his radiation and chemotherapy
treatments which would compromise his immune system; obesity (on
September 23, 2020, defendant weighed 358 pounds and had a BMI of
52.87kg/m²); hypertension; and a history of kidney disease (excess
fluid and cysts).
      On February 1, 2021, the government filed a response in
opposition to defendant’s motion.                 Doc. 80.   The government does
not   contest     that    defendant     has     exhausted    his    administrative
remedies. However, the government notes that the Bureau of Prisons
(“BOP”) has taken substantial measures to combat the threat of
COVID-19, and argues that defendant’s motion should be denied
because he would be a continuing danger to the community if
released.     On February 28, 2021, defendant filed an additional
supplement to his motion for compassionate release.                        Doc. 82.
Additional medical records were docketed on March 1, 2021.                         Doc.
82, Ex. 1.




                                          2
     Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 3 of 9 PAGEID #: 606



I. Standards for Compassionate Release
       Under 18 U.S.C.         §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)          if   the   court      finds      that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what   constitutes     an       “extraordinary   and    compelling”
reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).          The     grant     of
compassionate release is at the discretion of the court.                       United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Defendant’s Medical Conditions
       Defendant has been diagnosed with hypertension, one of the
conditions which presents an increased risk of serious illness from
COVID-19.      However, there is no report indicating that defendant’s
hypertension is not well controlled with medication.                      He has a
history of excess fluid and cysts on the kidneys.                   A radiological
exam in March of 2020 showed several cysts on the kidneys, but
noted that one cyst was unchanged in size from the 2017 exam. Doc.
71, Ex. 5, pp. 9-10.           There is no evidence that this condition
causes defendant any problems.
       Obesity is another condition which poses a risk of severe
illness from COVID-19.         However, the medical records do not report
any     adverse     physical     problems        specifically    linked    to     the
defendant’s weight.         See United States v. Tranter, 471 F. Supp.3d


                                            3
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 4 of 9 PAGEID #: 607



861, 865 (N.D. Ind. July 8, 2020)(noting that BMI is “a notoriously
blunt tool” with clinical limitations, including its inability to
differentiate between excess fat, muscle and bone mass, and that
defendant had not identified any current medical issues resulting
from his obesity).
       Defendant has a history of breast cancer.                 He completed
chemotherapy on August 31, 2017, and radiation treatments in May
of 2018.      Doc. 71, Ex. 4.     The record includes reports from Dr.
Sanjay Yadav, defendant’s treating oncologist, dated November 12,
2019, February 11, 2020, June 10, 2020, and September 23, 2020.
Doc.   71,    Ex.   4.   The    September     23,    2020,   report     outlined
defendant’s treatment history.        Ex. 4, p. 1.      Dr. Vadav noted that
an x-ray on June 11, 2020, revealed a small right upper lobe
infiltrate, and a CT scan was requested.            Doc. 71, Ex. 4, p. 4.        He
concluded that defendant was at stage III breast cancer and
continued defendant on Tamoxifen.           Ex. 4, p. 5.       Dr. Vadav also
observed     that   “[n]oncompliance       [with    treatment]    has   been      a
significant issue” and that defendant “has been made aware that
significant breaks blunt effectiveness of chemo treatment” and
“will increase patient’s risk of recurrence of breast cancer.” Ex.
4, p. 1.     He also advised defendant that a recurrence of cancer can
be a stage IV disease which can present in different parts of the
body and is not curable.        Ex. 4, p. 1.        Defendant argues that he
believed that he has a shortened life expectancy based on his
conversation with Dr. Vadav.        Doc. 82, p. 2.      However, there is no
indication in Dr. Vadav’s report of September 23, 2020, or his
earlier records that he ever diagnosed defendant as having stage IV
breast cancer or that he informed defendant that he had a life
expectancy of 11 months.

                                       4
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 5 of 9 PAGEID #: 608



     On December 15, 2020, defendant was seen by Dr. Andres S.
Carden, a BOP oncologist.         Dr. Carden indicated that he would need
to review defendant’s outside oncology records and would check a CT
scan of his chest.         Doc. 78-4, p. 21.                On January 7, 2021,
defendant underwent a CT scan.          The radiologic report stated that
the scan revealed a nonspecific enlarged prevascular mediastinal
node,    potentially    metastatic,     and     “a    few   small       indeterminate
pulmonary    nodules;    small     metastases        cannot      be    excluded    with
certainty.”    Doc. 78-4, p. 19.        Dr. Nayan Abrol requested that Dr.
Carden review the results of the CT scan.                   Doc. 78, p. 3.         Dr.
Carden reviewed the scan on January 12, 2021.                 Doc. 78, p. 4.       The
record does not include any subsequent report from Dr. Carden
concerning     his     analysis    of    this        scan   or        any   subsequent
consultations with the defendant.               Although treatment has been
delayed, the record does indicate that defendant is scheduled for
chemotherapy on March 16, 2021.             Doc. 78-2, p. 16.               Considering
defendant’s lack of compliance with treatment in the past, he may
be more likely to receive this treatment at the BOP facility than
he would be if he is released.                Defendant continues to take
Tamoxifen, which was prescribed by Drs. Vadav and Carden. Doc. 84,
p. 17.    Although defendant speculates that he could now have stage
IV breast cancer, there are no medical records which include this
diagnosis or any estimate of his life expectancy.
        As to the threat of COVID-19, the medical records indicate
that on February 2, 2021, defendant was tested for COVID-19, and
the lab reported a positive result.             Doc. 84, pp. 9, 19.             He was
asymtomatic and was placed in quarantine for 21 days. Doc. 84, pp.
4, 12.    On February 11, 2021, defendant tested negative for COVID-
19 and continued to be asymptomatic.             Doc. 84, p. 15.             As to the

                                        5
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 6 of 9 PAGEID #: 609



risk of whether defendant would be exposed to severe symptoms if he
is reinfected, the CDC has noted:
      CDC is aware of recent reports indicating that persons
      who were previously diagnosed with COVID 19 can be re-
      infected.     These reports can understandably cause
      concern.   The immune response, including duration of
      immunity to SARS-CoV-2 infections is not yet understood.
      Based on what we know from other viruses, including
      common human coronaviruses, some reinfections are
      expected.

https://www.cdc.gov/coronavirus/20199-ncov/faq html (last visited
February    17,    2021).      In   short,      although     the    possibility     of
defendant becoming re-infected with COVID-19 cannot be totally
discounted, it is speculative.
      The   BOP    is   also    working       with    the   CDC   and   the   federal
government’s COVID-19 Vaccine/Therapeutics Operation to ensure that
the   BOP   is    prepared     to   receive     and    administer       the   COVID-19
vaccines. See https://www.bop.gov/coronavirus (last checked March
1, 2021).    That same website reports that at Butner FCC, 576 staff
and 486 inmates have received full doses of the coronavirus
vaccine.
      The court concludes that the defendant’s medical conditions do
not currently constitute an extraordinary and compelling reason for
his release.
III. §3553(a) Factors
      The court must also address the applicable §3553(a) factors.
The original offense in this case was serious.                     According to the
presentence investigation report, defendant went to live in Texas
in January of 2013 and was still living there in June of 2014, but
did not register his change of address as a sex offender.
Defendant told his girlfriend in Texas that he wanted to have a


                                          6
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 7 of 9 PAGEID #: 610



clean slate and not start off as a sex offender. This demonstrated
defendant’s lack of respect for the registration laws. Defendant’s
sex offender status was based on his 1986 conviction for rape. The
facts underlying that offense included the defendant abducting his
estranged wife, Cassandra Gudger, at gun point. Defendant took his
wife to an apartment where he struck her on the head with his fist,
threatened to kill her, and forcibly engaged in vaginal intercourse
with her.
     The alleged violation behavior which led to the revocation of
defendant’s supervised release was also serious.             According to the
violation report, see Docs. 41-1 and 61, on May 23, 2019, defendant
pleaded guilty to a charge of domestic violence after striking his
then wife, Michelle Gudger, with a small pot, causing a small
laceration on her head.        He was later arrested on September 10,
2019, after another dispute with his wife.                On that date, the
defendant’s dog bit Mrs. Gudger on the leg during the dispute, and
defendant became angry and punched Mrs. Gudger in the mouth. While
they were driving to the emergency room to seek treatment for the
dog bite, another argument ensued.         When Mrs. Gudger tried to take
the car keys at the hospital parking lot, defendant struck her,
causing a cut near her eye and swelling.             Defendant was indicted
for felony domestic violence on December 20, 2019.                 In recorded
phone calls from the jail, defendant called his municipal court
probation officer a “bitch” and stated, in regard to his wife, that
“I want that bitch to suffer.”        On June 1, 2020, defendant pleaded
guilty to the charge and was sentenced to 180 days in jail.
Defendant’s breast cancer did not prevent him from committing these
violations.   The violent nature of his conduct highlights the need
for the sentence to deter similar conduct in the future and to

                                       7
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 8 of 9 PAGEID #: 611



protect the public from additional crimes by the defendant.
        As to the history and characteristics of the defendant, at the
time of his convictions for the offense in this case, defendant was
in Criminal History Category III. His prior record includes a 1979
conviction for petty theft, a 1981 conviction for forgery, the 1989
convictions     for       abduction,      felonious         assault,      rape,    and
intimidation of a victim, and a 2005 conviction for attempted
failure to provide notice of his address as a sex offender, which
he did not report to his parole officer.                After being paroled in
2004, defendant also tested positive for marijuana, failed to
attend mandatory sex offender treatment, signed for registered mail
containing a $500 check which was not addressed to him, and lived
within 1000 feet of a school in violation of state law.                   His parole
was revoked in October of 2006 due to other parole violations.                     He
was paroled again in 2008.            In 2009, he was convicted for driving
under     suspension,     and    failed       to   report    his   arrest    to    his
supervising officer.        Upon his release, defendant plans to reside
with his girlfriend, Sunday Milner, in Columbus, Ohio.
        Defendant has approximately 6 months remaining to serve on his
sentence of 11 months.          He has served less than half of the imposed
sentence.     A reduced sentence would not be sufficient to reflect
the seriousness of the offense, promote respect for the law,
provide just punishment, afford adequate deterrence and protect the
public from more crimes by the defendant. The court concludes that
the §3553(a) factors warrant denying defendant’s motion for a
reduced sentence. Even assuming, arguendo, that defendant’s health
conditions are sufficient to constitute an “extraordinary and
compelling    reason”      for    a   sentence     reduction,      that   reason   is
outweighed     by   the    statutory      factors     which     militate     against

                                          8
  Case: 2:14-cr-00164-JLG Doc #: 85 Filed: 03/01/21 Page: 9 of 9 PAGEID #: 612



defendant’s early release.
IV. Conclusion
     In accordance with the foregoing, defendant’s motion for a
reduced sentence (Docs. 69, 71, 75 and 82) is denied.


Date: March 1, 2021                       s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                       9
